Hon.~Sam Bdn
Countg'AtGrneg
LeOh County.
Centerville,  Texas
Dear Sir:                           Opinion No‘. 0-1681
                                    Re: Removal dP the cbUnty seat of
                                          Leon County, Texas,‘frGm'Ced%C-
                                          iiillb, the present county seat;
                                          and related questions.
         Youti letter of Fee&t aate~, Pequ&itI~~~the oplniijn           of“
fXIs D.epartm@nt on the above matter and related questions,             has
been received.
            We quote,    in part,    from. your rwmnqication:   ,.
         "1.~ In base a municipalitj+ bear& the~e'xpdtibe'
    af building a nsw tiourt house-did movXn&-~theddnty
    site does the l&l still~re@iFe'~the      msjoliXtg bf -.~~
    residelit Wee-holders~to   pet-itioir~~t~e'cour~~fijr an
    &de&tion'&nd ~a0eslt ~still~require~a~2/3-~?or~ty
    of~the voters PavorIng same to move the court
    house.
         "2 . Wbuld a-'city be permittd   under the co -
    &tIfution"and   statutes of this state to Vote bo-t:da
    creating is debt upon'~the city for the purpose df
    building a court house for the county.
            "3 .   Exactly   what is a free-holder?"
        You flirther pbint out ,iii your~letter   that CBntWvillle,
the piW&n%t cbuntg'seat,   is~located‘%ithIii   fFve niileKdP"thB~'*'~~
g&ogFaphiC&l center.of   the-.doiuity, &&has been the county seat
of Leon County for more than forty ._ years.
            ThG afisWi%rto y-titi rlrst qU&tKon i& feud          in the prdvT='
siofik of ArticUd~I595         .atiKl596; RWlsd'Civil~Statutes        of Texas.
Article     1596, supra,
                       .    provides    in  part, as,follows:
            '%fhki a bounty-'seat has been establGh&!          fur
      tiotie thkiii'~fortg yij.5~a, it shi%ll requires& m&JWXty
      of the resident freeholders          ad 'qualified   voters.
Hon. Sam Bain,       page 2            O-1681


    of sala county to make the application,   said majority
    to’ be ascertalned by the county judge from the
    assessment rolls thereof.”
          The application    referred to in this quotation Is that
ai+ected tij the countjr judge, elsewhere ~PoVided ‘for ~in”the ~.
sthtUte;‘tialllng   for~afi~el&ctlon  in the county on the issue of
the removal of the county seat.
           Article    1595,   supra,   in part,   reads as follows:
          “No county se&t       situated within five miles
    of the geographlcal         center of any county she11
    be’‘removed except’.by       ti vote Of two-thirds of all
    the electors,,in  said       county voting on the subject;
     .... ...... ..
          The condition     prefacing your first       qutistion; %i ca&
is ‘Unicipality    bears the expense‘of      bI.illaing a iid MuFt~ h6tis6
kid hioving--the countg site;”       of cijurse~.3 would h?ive nd ~eff&X 6ii
the eppllcatloii     of Articles    1595 and 1596, suppa: ~The qu65tion
tif~‘the sninlcipality   bearing .dch ‘ejrpense Is discussed in our
answer to your second question which follows.
          ~Th&re is no Inherent Pigtit, tinder the Coli8tFtritio.G ‘bf
Texiis, 0f.a tinicipality~    tb isZ3ujuB
                                        Its b6nds, ‘Sutiti right-bidfits . _.‘.
IYaYall,      titi&r the geni?Pal laws--of ‘the State, i%I the ‘@3poses
fi5ir’wh-ich bombs Mayobe isstied by a municipality    are likewise con-
trolled    by the general laws.
           Section    2 of Article     11 of the Texas Constitution,       pro-
vides :
          “Thenconstructiijn    of jails,   cMrt-houses     and
    bdsIg6s -aha the establishmeiit       of county’pbor
    tioi~ses iina farms, and the laying”out,       coristructlon
    afia repairing    of-~county roads shall be provided
    for by general laws.”
           Article    718, Revised     Civil   Statutes   of Texas,   provides
in part:
           “Crjuntg issub& authorized.   - After haeing~ ~’
     been~ authorlzed as pPovlded in Chapter? ‘1 ‘of this
     tTtl6, then tiommistiioiMr8 1 coWt of ‘a ‘cduntg tig
     ltiwfilly   is&&the    bonds of said county for the
     following    purposes:
           “1;   To ez%dt the county court         house and
     jail,    or either;   O~O.OO..~.’
Hon. Sam Baln,    page 3             O-1681


          By general laws,/therefore,     it Is specifically  provided
that-county   courthouses are to be'construEted      by~the county'it-
self,   for which the bonds of.the caurity may be-lawfullg"iti&iied.
There'is no authorization     of, or'ptiovislon  for, the construc-
tion of county courthouses by municipalities.
         We think it' obvltiti ~that.the cbn'stivctldli   Ma.county
Murthtise   is'pPlinarily  dtinty business-and,     conversely,
could not be classified    as municipal business.
         As correctly  statlng~ the ~rule~'with~refer&nce tb'the'.'ex-
pr&sti and Implied powers bYa nslnlcIpalit       we quote from Texas
Jurisprudence,   Vol. 30, para. 50, page 10 i5r
          "The pbv&i?s'bf a muKicipal'corpor&itTon         are"
    d.ther~express       oii implId.     'The fotier   are thobe
    vhich~ the legisl&tive       act under~~whlc~~they~(txi~t
    donfers In-.express terms; the'latter            are such ati
    are-necessary      in oiler to tiarry~ into eff&Ct~ those
    exptiessly graiited, and which must, thdrefdre,             be
    presiim&d to hale been Hthifi the IntCtntiM of the
    legislatiire    grant:.    SuCh a cotiporatioii c&n exeF
    cG&those       powers and dnlJi~t:hbse powiitis which~.&ire
    gFantd to IIt in express wOrds; or; @are n&eS&arily
    br f&'e;itily imijlie&in    oF'inciderit   to the'ptiwijtiti
    expr.e%sly granted, 6re'.9Fe esstidtdaf 'to the.bccom-
    jz2Istidient tiof the declared obj&ts'~an&puFpdsM            of
    %he'tiorporatibn.....'      But afi Zmpliea power lrmst'
    cltii%e outs of~and be appropriate~to         the execution
    0f.M e%pPesti p'bwer. ma, to infer or iitiplg-
    power to do a particular          thing., IY'nnrst appear-.
    not only to be‘convenient',         useful and biineficial
    tomthe aariiicipality',     but also indIspensable       for
    the dischaFge of the obligations           arid purposes oft
    itti tiorijdrate existence       - so-~that without its ex-
    Stibise an expressed duty of authority would be
    rendered nugatory......." ,.
         The authority of a municipalFtg to issue XtS borias~is
f%iiid in Article  823, Revised Civil Statutes of Texas, which
reads:
           "Atiy city or towii may issue its coupdn bonds
    fbF$tich-sum as'itm&y~&e~m expedi&t' for the
    plirpbse.6f tti&'Eontiti+ucti&'~of ijurctia~~~~of public
    bii'lldings;~wate~opks;'-.sCtwers,     and otti& permanent
    itipPoii&i%%ts Within the~c~fty limits,       Etiid~foe the
    tioGti%ictibn~&ti    imptiovement 'of the'r‘dads;    and
    .StPetits oft sUtih-'citjr br- toen.    This'aSLcle     in- "
    eludes building sites-and        buildings   for the public
Hon. Sam Bsin,    page 4             O-1681


    free schools and Institution&    of learning within
    tiuch~cities  and towns which assume th8 exclusive
    control of their public free scho'dls anii institu-
    tions of learning.    Such bonds shall bear"'intBr'
    eat not'to   exceed Six per cijnt per annum'and shall
    become due and payable serially~ or‘~othWwis‘E not
    t6 8xceea forty years from-.their date and'~may b6‘
    payable at such place as may be fixed by ordinance..~           .
                                                                        11




           The phrase "for the ptirpoge of'the        construction~'or     pur-
chase of public buildings,"        dan have~'but'-'one meaning; timely,
thdse_. buildings    coining.within the corpoi%t@ f'unctioiis cii'the-"
munlclpallty.~~ Clearly,       this statute does not &xpfie&slg &tithbrz
itie'.& tinFCipality     to issue~Ilts b6nas'for'.the    tionbttititioti   6f.e
Runty ctirth-ousti; .it- is eqilallg clear 'that'Suc~~authdri~~-c~n-
tio't; b6~~iinplied~~from the ejipres'sed'~p6wers given &Yb&i?& etitien--
tI&l di? necessary to the acc'omplishment of the objects,              obli-
gations or purposes of the municipality.
                                    .
          In an analagous sitiiation, we‘.quote froth thB opinioll of
the-supreme Court of Indiana in the case 'df Myers Vs. City of
Seffersonville,   145 1x113.
                           431,              as follows:
                               _ 44 N.E. 452, ~_.
          -"Money borpowed by'& City to abfraythe       eji-
     peMe of litigation    itivolving'the   rijnioval of a
     Uitits se&t; 'and the-'&s% of a lbt iind the build-
     ping of-a~courthouse  ana.aF‘jall for a'66izhty; tie
     hbld to beg unauthorized;    an&bonds issuea'to     se-
     cure the-'money a6 borrowed hiriVenot'such validity
     in'the haiids~of any holder, as to preclude a citi-
     zenand taxpayer ~from the'right      Of iyjunction    to
     prevent the refunding of such bonds.
        Again we quote from the Supreme Court of India?;  iti the
case bf Schneck VS. City of Jeffersonville, 152 Ind. 212, 52 N.E.
212, as follows:
             "Then clause 'public improvements or public
     ilorks' cannot be so extended 6r construea as to
     atithorize the city to reder          aid, by donation -.
     lh money or'bonds,        ih locating    therein;  the seat
     of jtistiM end constructing          the nec&ssaPg county
     buildings;       and we,atie compelled tomadher to the
     exposrtidn oft the lail-giv&n in Mjrers vb. City bf
     Seffersbnville,       supPa; that thii clty“was not ifi-
     v&t&'at~       the time 'withX&gitiltititie    authority to
      ixitiur the indebtedness     and issue the bonds in
     question."              .
             See also the case of Callam vs. City of Saginaw,                50 Mich.
Hon. Sam Baln,     page 5            O-1681


7; 14 NW677, wherein it was held that a cltjr is unauthorized
td borrow money for the purpose of erectia         a county court-
htiu;le, in the &ib&ence~of'~'&pecific authorization   thetiefor oy
statute.~ .See also the case of Russell,      et al vs. Tate, et al,
13 S.W. 130, by the Supreme Court of Arkansas.
         Ati we hav& heretofdtie'pointed       out;'the   Constltiitioti    of
T&x&s'provides that the cotistruction         of courthouse* shall be
proviaed for by general laws.           Such~proviiion   IS made by Article
718;supra,    whereby county ccurthijus&          may be constnietea      ~by
the county.     There'13 no general law authorizing         the constriic-~
tltin of a County c'durthouse by a municipality.           You are there-
fore respetitfully      aavlsea that it Is the'opinion      of this depart;
iseM that a municipality        ih Texas'would not.be authorized,          under
the' Cohstitutiofi'of'the      statutes-of   thTs Sttiite, to l~%&i~ile Its
bonds for the purpose of constructing          a courthouse for the county.
         In your thIra qvestion you ask what 1s a free-hold&;
This t:erm.is adequately defined in the case of Atkins, et ux,
vs. Davis, et al, 291 S.W. 968, 970, as follows:
          "A freeholder    Is one who holds Iand in fee
    or for life,     or for some~indeterminate period.
    14 Am. & Eng. Ency. of Law, p0 530.          A freehoMer
    is elsewhere defined as a term usea to desIgnate
    the owneti of an estate'in      f&e in'lana as'meaning
    6ne~whb holds freely;      a person actually     tielzed
    bT.an~estafe or freehold;       legal or equittible;     bne
    who holas an e&&M iti. fee simple, fee'tal?.,           or
    fbbr a term of life;     one having title     to real es-
    FtJe which may be inherited        &J‘real property.       27
             p. 896.     'One who has an immediate bene-
    f&iii    ownershlp (or) interest,       legal or equitable,
    in the title-to     a fee-simple    estate in 1aiid;ma
    be regarded as a freeholder.'         Dean v. State, 7t
    Fla. 277, 77 So. 107."
        Trusting    that this    answers your inquiry      satisfactor$ly,
we remain
Hon. Sam Bain,   page 6      O-1681


                             Very truly   yours,
                             ATTORNBYGENERALOF
                                             TEXAS

                             By s/Wm. J. Fiilnnirig
                                  Wm. J.-.Fanning
                                  Assistant _.
                             By s/Zollle~'Steiikley
                                   Zollie   Steakley

ZCS:AW:wc


APPROVEINOV29, 1939
s/Gerald C. Nann
ATTOmEYGENERALOFTEXAS                 _    ,,.
Approved Opinion Committee By s/BWB Chairman